Ekwall, Judge:
This case involves an importation of willow baskets entered at the port of New York. Plaintiff- does not dispute the rate of duty assessed thereon-but claims that the invoice was carelessly prepared by the shipper in that *344it did not show that the price of two of the items listed was per dozen rather than per piece and that the entered values were actually indicated by the extended total values computed on the basis of unit values per dozen. The summary sheet is checked in the column headed “Appraised,” which indicates that the items were appraised as entered. That the entered values are unit values is well settled. United States v. Kuttroff, 9 Ct. Cust. Appls. 239, T. D. 38204; Downing & Co. v. United States, 11 Ct. Cust. Appls. 310, T. D. 39128; United States v. Bush & Co., 4 Ct. Cust. Appls. 519, T. D. 33938; United States v. Woodward-Newhouse Co., 11 Ct. Cust. Appls. 284, T. D. 39100. It is evident from the record that'the appraised values for the two items involved are $4.50 and $7 per basket. No appeal for reappraisement having been filed, such appraised unit values are final and conclusive. (Section 501, Tariff Act of 1930, as amended.) In view of the provisions of section 503 (a) of said tariff act, in effect at the time of this entry, liquidation on the basis of the higher appraised values is binding.
Plaintiff relies upon section 520 (c) (1) of the tariff act, as amended by the Customs Simplification Act of 1953 (T. D. 53318), allowing correction of certain types of errors in appraisements. Said act can have no application to the instant situation for the reason that the appraisement herein became final and conclusive on all parties before its effective date, September 7, 1953, and its provisions were not made retroactive.
On the record, we find that the plaintiff has failed to sustain its burden of proof. The protest is, therefore, overruled.
Judgment will be rendered accordingly.